Judgment, Supreme Court, New York County (Rosalyn Richter, J.), entered May 27, 2005, dismissing the complaint, upon the prior grant of defendants’ motion for summary judgment, unanimously affirmed, without costs.
Plaintiff failed to demonstrate that her job performance was satisfactory or that defendants’ reasons for terminating her employment were pretextual (Forrest v Jewish Guild for the Blind, 3 NY3d 295 [2004]). Defendants submitted an affidavit from their outside accountant that plaintiff, an in-house finance and administrative officer in the accounting department, continuously made mistakes and miscalculations on the monthly financial statements. There was also ample evidence of numerous mistakes on a report she prepared on her last day of work, which precipitated the termination. The record thus established that termination was based not on national origin or condition of pregnancy, but rather on poor job performance during the six months plaintiff was employed (Ditaranto v State Div. of Human Rights, 111 AD2d 702 [1985]). Concur—Tom, J.E, Andrias, Saxe, Gonzalez and Sweeny, JJ.